779 So.2d 391 (2000)
R.J.H., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 2D97-2297.
District Court of Appeal of Florida, Second District.
June 23, 2000.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Michael J. Neimand, Assistant Attorney General, Miami, for Appellee.
James D. Palermo, City Attorney, and Jerry M. Gewirtz, Assistant City Attorney, Tampa, for the City of Tampa, Amicus Curiae.
DAVIS, Judge.
R.J.H. appeals the trial court's adjudication of delinquency for violating Tampa's juvenile curfew ordinance. See Tampa, Fla., Code § 14-26(c) (1996). We reject R.J.H.'s contention that the ordinance is unconstitutional and affirm under the authority of J.P. v. State, 775 So.2d 324 (Fla. 2d DCA 2000), and State v. T.M., 761 So.2d 1140 (Fla. 2d DCA 2000).
We again certify the following questions of great public importance:
WHAT LEVEL OF SCRUTINY MUST A COURT APPLY WHEN REVIEWING THE CONSTITUTIONALITY OF A JUVENILE CURFEW ORDNANCE?
WHETHER THE TAMPA JUVENILE CURFEW ORDINANCE IS CONSTITUTIONAL?
Affirmed.
CASANUEVA, J., concurs.
NORTHCUTT, A.C.J., dissents with opinion.
NORTHCUTT, J., dissenting.
I respectfully dissent. See State v. T.M., 761 So.2d 1140 (Fla. 2d DCA 2000) (Northcutt, J., dissenting).